DETAILED ACTION
This office action is in response to amendment filed on 08/09/2021.
Claims 1-20 are pending of which claims 1, 13 and 17 are independent claims.
Information disclosure
IDS, filed on 04/14/2020, is considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a Bluetooth radio frequency that is time-multiplexed between the transmitter and receiver according to a preset packet format to avoid multipath interference and fading, enhance receiving sensitivity to increase a communication link budget and the modulation signal is transmitted to a data receiving device beyond the Bluetooth communication distance defined by the Bluetooth standard.

Claims 1-9 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…extending a Bluetooth communication distance, the method comprising: receiving Bluetooth data from a data source device through an antenna and a Bluetooth radio frequency transceiver of a wireless communication device via a Bluetooth connection with the data source; 

Claims 10-18 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 10,    “…a Bluetooth baseband processor; a Bluetooth protocol processor, wherein the modem includes a Bluetooth digital modem and a narrowband orthogonal multi-carrier digital modem, the Bluetooth digital modem is configured to receive Bluetooth data sent by a data source through the antenna and the Bluetooth radio frequency transceiver the narrowband orthogonal multi-carrier digital modem is provided to modulate the Bluetooth data .  

Claim 19 and  20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 19,    “… a first wireless communication device, configured for receiving Bluetooth data transmitted by the data source through an antenna and a Bluetooth radio frequency transceiver thereof via a Bluetooth connection with the data source, and performing modulation processing on the Bluetooth data to generate a modulation signal according to according to a preset packet format to avoid multipath interference and fading, enhance receiving sensitivity so as to increase a communication link budget, and the modulation signal is transmitted 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Sun (US Pub. No. 20170118315) discloses low power signal. However the disclosure of  Sun taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with extending a Bluetooth communication distance, the method comprising: receiving Bluetooth data from a data source device through an antenna and a Bluetooth radio frequency transceiver of a wireless communication device via a Bluetooth connection with the data source; modulating the Bluetooth data in the wireless communication 

Kindered (US Pub.  20020172263) discloses Bluetooth RF unit. However the disclosure of  Kindered taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with a Bluetooth baseband processor; a Bluetooth protocol processor, wherein the modem includes a Bluetooth digital modem and a narrowband orthogonal multi-carrier digital modem, the Bluetooth digital modem is configured to receive Bluetooth data sent by a data source through the antenna and the Bluetooth radio frequency transceiver the narrowband orthogonal multi-carrier digital modem is provided to modulate the Bluetooth data to generate a modulation signal according to according to a preset packet format to avoid multipath interference and fading, enhance receiving sensitivity so as to increase a communication link budget, and the modulation signal is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476